Sidney Squire, J.
Claimant’s motion for examination before trial is granted except as to those portions requiring oral testimony and records referring to professional opinions re Sherman Miller’s propensities, diagnoses and prognoses (Taig v. State of New York, 15 Misc 2d 1098; Boykin v. State of New York, 13 Misc 2d 1037, affd. 7 A D 2d 819 [3d Dept.]; Torres v. State of New York, 14 Misc 2d 246).
The defendant, the State of New York, by its Director of the Brooklyn State Hospital, is directed to designate and produce its employees having knowledge of the facts herein for oral examination before trial under oath (as an adverse party) by claimant at the office of the Attorney-G-eneral of the State of New York, room 1205, 270 Broadway, in the County, City and State of New York, on January 11, 1960 at 10:00 a.m., with respect to the matters set forth in claimant’s notice of motion, dated December 7, 1959 as limited herein.
The defendant, by said director, is further directed to produce its hospital records, correspondence, etc., relating to Sherman Miller, on said examination before trial, for use pursuant to section 296 of the Civil Practice Act and section 20 and subdivision 9 of section 34 of the Mental Hygiene Law. The cited sections of the Mental Hygiene Law are utilized as a matter of judicial discretion in the interest of justice.
Short-form order signed.